Title: To John Adams from Tristram Dalton, 21 May 1798
From: Dalton, Tristram
To: Adams, John



Sir
Washington 21st. May 1798

I should have acknowledged the Honor of your much esteemed Favor of the 30th—March last, immediately on the receit of it, but for an unwillingness to intrude so often upon your all-important Moments, with the mention of my personal Atffairs— and Feelings,—being, however, clear that You do rest assured that the latter, toward Yourself, are most respectful, as well as most friendly—
Your recognition of our long and uninterrupted Friendship; even to “almost half a hundred years”, gave me real happiness—it is my ardent Prayer, and shall be my earnest endeavor, that it shall cease but with Life—
The occasion of my addressing You, Sir, so soon again, will, I hope, serve as an apology, for the freedom—
Some circumstances, but lately come to my knowledge, render it more than probable that a dissolution of my copartnership with Mr Lear will soon take place— Fortunately I am not bound to continue this connection for a day—Before I shall disclose my intention to Mr Lear it will be prudent to arrange some consequential affairs of the Company—You will therefore pardon me for requesting that it may be notso considered by Yourself—
I should not have troubled You with this information—or this request,—had  You have been pleased to express a favorable inclination toward the Persons composing the Firm—in case any future Agency should be wanted, in the rout on the Potomac, to which their business lead them—
As, at that period, no such Company may exist, I beg leave to offer to You, Sir, my own, my best, personal Services, in any Line, which You may deem proper, and suitable, for me to accept, or negociate in this Quarter, or up the River— in which I am so connected—at this time, as not to be able, with convenience, to tender them in any other
I will detain you no longer than to add, what is the greatest Truth, that Mrs Dalton, and my /  family, unite with me, in assuring Yourself and /  Mrs Adams, of our most respectful and affectionate /  Regards— / With perfect Esteem /  I am—Sir— / Your obliged Friend /  And most obdt. hble Servant

Tristram Dalton